Order, entered on July 3, 1964, setting aside verdict, unanimously reversed, on the facts and the law, and the verdict of the jury reinstated, with $30 costs and disbursements to the *643appellant. After a verdict of the jury in an automobile collision ease based on a persuasive interpretation of the facts, the trial court set it aside. The only grounds were that the court drew conclusions from some facts which differed from those drawn by the jury. As there was a clear issue of credibility, this was improper (SalvitelU v. J amiss, 19 A D 2d 886). “It is settled that a jury verdict in favor of defendant may not be set aside unless it plainly appears that the evidence so preponderates in favor of the plaintiff that the verdict for the defendant could not have been reached on any fair interpretation of the evidence.” (Morton v. MeOasTamd, 16 A D 2d 781, 782.) Concur — Rabin, J. P., Yalente, McNally, Stevens and Steuer, JJ.